Exhibit 10.19

INDUSTRIAL LEASE AGREEMENT



BETWEEN



Shelby Drive Corporation



AS LANDLORD



AND



Cell Genesys, Inc.



AS TENANT






--------------------------------------------------------------------------------




INDUSTRIAL LEASE AGREEMENT



 

THIS LEASE AGREEMENT (the "Lease") is made as of the "Lease Date" (as defined in
Section 37 herein) by and between Shelby Drive Corporation, a Florida
corporation ("Landlord"), and Cell Genesys, Inc., a California corporation
("Tenant") (the words "Landlord" and "Tenant" to include their respective legal
representatives, successors and permitted assigns where the context requires or
permits).



 

W I T N E S S E T H:



1. Basic Lease Provisions. The following constitute the basic provisions of this
Lease:



(a) Demised Premises Address: 4600 Shelby Drive, Suite 108
Memphis, Tennessee 38118



(b) Demised Premises Square Footage: approximately 35,375 sq. ft.



(c) Building Square Footage: approximately 111,250 sq. ft.



(d) Annual Base Rent:



Lease Year 1 $122,043.75



Lease Year 2 $122,043.75



Lease Year 3 $122,043.75



Lease Year 4 $134,425.00



Lease Year 5 $134,425.00



Lease Year 6 $143,268.75



Lease Year 7 $143,268.75



(e) Monthly Base Rent Installments:



Lease Year 1 $10,170.31



Lease Year 2 $10,170.31



Lease Year 3 $10,170.31



Lease Year 4 $11,202.08



Lease Year 5 $11,202.08



Lease Year 6 $11,939.06



Lease Year 7 $11,939.06



(f) Lease Commencement Date: February 1, 2002



(g) Base Rent Commencement Date: May 1, 2002



(h) Expiration Date: April 30, 2009



(i) Primary Term: Seven (7) years, three (3) months



(j) Tenant's Operating Expense Percentage: 31.8% (subject to adjustment in
accordance with Special Stipulation 1).



(k) Security Deposit: $14,680.63



(l) Permitted Use: Light biopharmaceutical manufacturing, processing, shipping
and receiving of biopharmaceutical products and substances required for such
research and development, office and administrative use related thereto and all
reasonably incidental or complementary purposes; provided, however, the
Permitted Use (a) shall never include any use prohibited by Section 16 of this
Lease, (b) shall never extend to or allow the use or storage of radioactive or
biohazardous materials at the Demised Premises other than the Permitted
Hazardous Substances or any Additional Permitted Hazardous Substances (as
defined in Section 16), (c) shall never include any heavy manufacturing, the
manufacture or production of chemicals or petroleum (or distillates thereof) or
any other use wherein a Hazardous Substance (as defined in Section 16)
constitutes the principal or primary product of the business to be conducted at
the Demised Premises, (d) must not, in the reasonable judgment of Landlord,
result in a material risk of Contamination (as defined in Section 16) at the
Demised Premises.



(m) Address for notice:



Landlord: Shelby Drive Corporation

c/o L & B Realty Advisors, Inc.

8750 N. Central Expressway

Suite 800

Dallas, Texas 75231

Attn: Mr. Ed Daley



Tenant: Cell Genesys, Inc.

342 Lakeside Drive

Foster City, California 94404



(n) Address for rental payments:



Shelby Drive Corporation

c/o IDI Services Group, Inc.

3424 Peachtree Road, N.E., Suite 1500

Atlanta, Georgia 30326



(o) Broker(s): none



(p) Guarantor: none

2. Demised Premises. For and in consideration of the rent hereinafter reserved
and the mutual covenants hereinafter contained, Landlord does hereby lease and
demise unto Tenant, and Tenant does hereby hire, lease and accept, from Landlord
all upon the terms and conditions hereinafter set forth the following premises,
referred to as the "Demised Premises", as outlined on Exhibit A-1 attached
hereto and incorporated herein: approximately 35,375 square feet of space,
approximately 3,600 square feet of which is office space, having an address as
set forth in Section 1(a), located within Building M (the "Building"), which
contains a total of approximately 111,250 square feet and is located within
Southpark (the "Project"), located in Shelby County, Tennessee.



3. Term. To have and to hold the Demised Premises for a preliminary term (the
"Preliminary Term") commencing on the Lease Date and ending on the Lease
Commencement Date as set forth in Section 1(f), and a primary term (the "Primary
Term") commencing on the Lease Commencement Date and terminating on the
Expiration Date as set forth in Section 1(h), as the Lease Commencement Date and
the Expiration Date may be revised pursuant to Section 17 (the Preliminary Term,
the Primary Term, and any and all extensions thereof, herein referred to as the
"Term"). The term "Lease Year", as used in this Lease, shall mean the 12-month
period commencing on the Base Rent Commencement Date, and each 12-month period
thereafter during the Term; provided, however, that (i) the first Lease Year
will include the period between the Lease Commencement Date and the Base Rent
Commencement Date, if applicable, and (ii) if the Base Rent Commencement Date is
a day other than the first day of a calendar month, the first Lease Year shall
include the period between the Base Rent Commencement Date and the end of the
calendar month in which the Base Rent Commencement Date occurs and shall extend
through the end of the twelfth (12th) full calendar month following the Base
Rent Commencement Date.



4. Base Rent. Tenant shall pay to Landlord at the address set forth in Section
1(n), as base rent for the Demised Premises, commencing on the Base Rent
Commencement Date and continuing throughout the Term in lawful money of the
United States, the annual amount set forth in Section 1(d) payable in equal
monthly installments as set forth in Section 1(e) (the "Base Rent"), payable in
advance, without demand and without abatement, reduction, set-off or deduction,
on the first day of each calendar month during the Term. If the Base Rent
Commencement Date shall fall on a day other than the first day of a calendar
month, the Base Rent shall be apportioned pro rata on a per diem basis (i) for
the period between the Base Rent Commencement Date and the first day of the
following calendar month (which pro rata payment shall be due and payable on the
Base Rent Commencement Date), and (ii) for the last partial month of the Term,
if applicable. No payment by Tenant or receipt by Landlord of rent hereunder
shall be deemed to be other than on account of the amount due, and no
endorsement or statement on any check or any letter accompanying any check or
payment of rent shall be deemed an accord and satisfaction, and Landlord may
accept such check as payment without prejudice to Landlord's right to recover
the balance of such installment or payment of rent or pursue any other remedies
available to Landlord.



5. Security Deposit. Upon Tenant's execution of this Lease, Tenant will pay to
Landlord the sum set forth in Section 1(k) (the "Security Deposit") as security
for the full and faithful performance by Tenant of each and every term, covenant
and condition of this Lease. The acceptance by Landlord of the Security Deposit
paid by Tenant shall not render this Lease effective unless and until Landlord
shall have executed and delivered to Tenant a fully executed copy of this Lease.
The Security Deposit may be commingled with Landlord's other funds or held by
Landlord in a separate interest bearing account, with interest paid to Landlord,
as Landlord may elect. In the event that Tenant is in default under this Lease,
Landlord may retain the security Deposit for the payment of any sum due Landlord
or which Landlord may expend or be required to expend by reason of Tenant's
default or failure to perform; provided, however, that any such retention by
Landlord shall not be or be deemed to be an election of remedies by Landlord or
viewed as liquidated damages, it being expressly understood and agreed that
Landlord shall have the right to pursue any and all other remedies available to
it under the terms of this Lease or otherwise. In the event all or any portion
of the Security Deposit is so retained by Landlord, Tenant shall, within five
(5) business days of demand therefor from Landlord, replenish the Security
Deposit to the full amount set forth in Section 1(k). In the event that Tenant
shall comply with all of the terms, covenants and conditions of this Lease, the
security deposit shall be returned to Tenant within thirty (30) days after the
later of (a) the Expiration Date or (b) the date that Tenant delivers possession
of the Demised Premises to Landlord. In the event of a sale of the Building,
Landlord shall have the right to transfer the security deposit to the purchaser,
and upon acceptance by such purchaser, Landlord shall be released from all
liability for the return of the security deposit. Tenant shall not assign or
encumber the money deposited as security, and neither Landlord nor its
successors or assigns shall be bound by any such assignment or encumbrance.



6. Operating Expenses and Additional Rent.



(a) Tenant agrees to pay as Additional Rent (as defined in Section 6(b) below)
its proportionate share of Operating Expenses (as hereinafter defined).
"Operating Expenses" shall be defined as all reasonable expenses for operation,
repair, replacement and maintenance as necessary to keep the Building and the
common areas, driveways, and parking areas associated therewith (collectively,
the "Building Common Area") in good order, condition and repair, including but
not limited to, utilities for the Building Common Area, expenses associated with
the driveways and parking areas (including sealing and restriping, and trash,
snow and ice removal), security systems, fire detection and prevention systems,
lighting facilities, landscaped areas, walkways, painting and caulking,
directional signage, curbs, drainage strips, sewer lines, all charges assessed
against or attributed to the Building pursuant to any applicable easements,
covenants, restrictions, agreements, declaration of protective covenants or
development standards, property management fees, all real property taxes and
special assessments imposed upon the Building, the Building Common Area and the
land on which the Building and the Building Common Area are constructed, all
costs of insurance paid by Landlord with respect to the Building and the
Building Common Area, and costs of improvements to the Building and the Building
Common Area required by any law, ordinance or regulation applicable to the
Building and the Building Common Area generally (and not because of the
particular use of the Building or the Building Common Area by a particular
tenant), which cost shall be amortized on a straight line basis over the useful
life of such improvement, as reasonably determined by Landlord. Operating
Expenses shall not include expenses for the costs of any maintenance and repair
required to be performed by Landlord at its own expense under Section (10)(b).
Further, Operating Expenses shall not include the costs for capital improvements
unless such costs are incurred for the purpose of causing a material decrease in
the Operating Expenses of the Building or the Building Common Area or are
incurred with respect to improvements made to comply with laws, ordinances or
regulations as described above. The proportionate share of Operating Expenses to
be paid by Tenant shall be a percentage of the Operating Expenses based upon the
proportion that the square footage of the Demised Premises bears to the total
square footage of the Building (such figure referred to as "Tenant's Operating
Expense Percentage" and set forth in Section 1(j)). Prior to or promptly after
the beginning of each calendar year during the Term, Landlord shall estimate the
total amount of Operating Expenses to be paid by Tenant during each such
calendar year and Tenant shall pay to Landlord one-twelfth (1/12) of such sum on
the first day of each calendar month during each such calendar year, or part
thereof, during the Term. Within a reasonable time after the end of each
calendar year, Landlord shall submit to Tenant a statement of the actual amount
of Operating Expenses for such calendar year, and the actual amount owed by
Tenant, and within thirty (30) days after receipt of such statement, Tenant
shall pay any deficiency between the actual amount owed and the estimates paid
during such calendar year, or in the event of overpayment, Landlord shall credit
the amount of such overpayment toward the next installment of Operating Expenses
owed by Tenant or remit such overpayment to Tenant if the Term has expired or
has been terminated and no Event of Default exists hereunder. The obligations in
the immediately preceding sentence shall survive the expiration or any earlier
termination of this Lease. If the Lease Commencement Date shall fall on other
than the first day of the calendar year, and/or if the Expiration Date shall
fall on other than the last day of the calendar year, Tenant's proportionate
share of the Operating Expenses for such calendar year shall be apportioned
prorata.



(b) Any amounts required to be paid by Tenant hereunder (in addition to Base
Rent) and any charges or expenses incurred by Landlord on behalf of Tenant under
the terms of this Lease shall be considered "Additional Rent" payable in the
same manner and upon the same terms and conditions as the Base Rent reserved
hereunder except as set forth herein to the contrary. Any failure on the part of
Tenant to pay such Additional Rent when and as the same shall become due shall
entitle Landlord to the remedies available to it for non-payment of Base Rent.
Tenant's obligations for payment of Additional Rent shall begin to accrue on the
Lease Commencement Date regardless of the Base Rent Commencement Date.



(c) If applicable in the jurisdiction where the Demised Premises are located,
Tenant shall pay and be liable for all rental, sales, use and inventory taxes or
other similar taxes, if any, on the amounts payable by Tenant hereunder levied
or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid Landlord by Tenant under the terms of this Lease. Such payment shall be
made by Tenant directly to such governmental body if billed to Tenant, or if
billed to Landlord, such payment shall be paid concurrently with the payment of
the Base Rent, Additional Rent, or such other charge upon which the tax is
based, all as set forth herein.



7. Use of Demised Premises.



(a) The Demised Premises shall be used for the Permitted Use set forth in
Section 1(l) and for no other purpose.



(b) Tenant will permit no liens to attach or exist against the Demised Premises
which are not satisfied or bonded within fifteen (15) days of such attachment,
and shall not commit any waste.



(c) The Demised Premises shall not be used for any illegal purposes, and Tenant
shall not allow, suffer, or permit any vibration, noise, odor, light or other
effect to occur within or around the Demised Premises that could constitute a
nuisance or trespass for Landlord or any occupant of the Building or an
adjoining building, its customers, agents, or invitees. Upon notice by Landlord
to Tenant that any of the aforesaid prohibited uses are occurring, Tenant agrees
to promptly remove or control the same.



(d) Tenant shall not in any way violate any law, ordinance or restrictive
covenant affecting the Demised Premises, and shall not in any manner use the
Demised Premises so as to cause cancellation of, prevent the use of, or increase
the rate of, the fire and extended coverage insurance policy required hereunder.
Landlord makes no (and does hereby expressly disclaim any) covenant,
representation or warranty as to the Permitted Use being allowed by or being in
compliance with any applicable laws, rules, ordinances or restrictive covenants
now or hereafter affecting the Demised Premises, and any zoning letters, copies
of zoning ordinances or other information from any governmental agency or other
third party provided to Tenant by Landlord or any of Landlord's agents or
employees shall be for informational purposes only, Tenant hereby expressly
acknowledging and agreeing that Tenant shall conduct and rely solely on its own
due diligence and investigation with respect to the compliance of the Permitted
Use with all such applicable laws, rules, ordinances and restrictive covenants
and not on any such information provided by Landlord or any of its agents or
employees.



(e) In the event insurance premiums pertaining to the Demised Premises, the
Building, or the Building Common Area, whether paid by Landlord or Tenant, are
increased over the least hazardous rate available due to the nature of the use
of the Demised Premises by Tenant, Tenant shall pay such additional amount as
Additional Rent.



8. Insurance.



(a) Tenant covenants and agrees that from and after the Lease Commencement Date
or any earlier date upon which Tenant enters or occupies the Demised Premises or
any portion thereof, Tenant will carry and maintain, at its sole cost and
expense, the following types of insurance, in the amounts specified and in the
form hereinafter provided for:



(i) Liability insurance in the Commercial General Liability form (including
Broad Form Property Damage and Contractual Liabilities or reasonable equivalent
thereto) covering the Demised Premises and Tenant's use thereof against claims
for bodily injury or death, property damage and product liability occurring
upon, in or about the Demised Premises, such insurance to be written on an
occurrence basis (not a claims made basis), to be in combined single limits
amounts not less than $5,000,000.00 and to have general aggregate limits of not
less than $6,000,000.00 for each policy year. The insurance coverage required
under this Section 8(a)(i) shall, in addition, extend to any liability of Tenant
arising out of the indemnities provided for in Section 11 and, if necessary, the
policy shall contain a contractual endorsement to that effect.



(ii) Insurance covering (A) all of the Improvements (as defined in Section 17
hereof), including but not limited to demising walls and the heating,
ventilating and air conditioning system, whether installed by or at the expense
of Landlord or Tenant, and (B) Tenant's trade fixtures, merchandise and personal
property from time to time in, on or upon the Demised Premises, in an amount not
less than one hundred percent (100%) of their full replacement value from time
to time during the Term, providing protection against perils included within the
standard form of "all-risks" fire and casualty insurance policy, together with
insurance against sprinkler damage, vandalism and malicious mischief. Any policy
proceeds from such insurance relating to the Improvements shall be used solely
for the repair, construction and restoration or replacement of the Improvements
damaged or destroyed unless this Lease shall cease and terminate under the
provisions of Section 20.



(b) All policies of the insurance provided for in Section 8(a) shall be issued
in form reasonably acceptable to Landlord by insurance companies with a rating
of not less than "A," and financial size of not less than Class XII, in the most
current available "Best's Insurance Reports", and licensed to do business in the
state in which the Building is located. Each and every such policy:



(i) shall name Landlord, Lender (as defined in Section 24), and any other party
reasonably designated by Landlord, as an additional insured. In addition, the
coverage described in Section 8(a)(ii)(A) relating to the Improvements shall
also name Landlord as "loss payee";



(ii) shall be delivered to Landlord, in the form of an insurance certificate
acceptable to Landlord as evidence of such policy, prior to the Lease
Commencement Date and thereafter within thirty (30) days prior to the expiration
of each such policy, and, as often as any such policy shall expire or terminate.
Renewal or additional policies shall be procured and maintained by Tenant in
like manner and to like extent;



(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any material change, cancellation, termination or lapse, or the effective
date of any reduction in the amounts of insurance; and



(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.



(c) In the event that Tenant shall fail to carry and maintain the insurance
coverages set forth in this Section 8, Landlord may upon thirty (30) days notice
to Tenant (unless such coverages will lapse in which event no such notice shall
be necessary) procure such policies of insurance and Tenant shall promptly
reimburse Landlord therefor.



(d) Landlord and Tenant hereby waive any rights each may have against the other
on account of any loss or damage occasioned to Landlord or Tenant, as the case
may be, their respective property, the Demised Premises, its contents or to the
other portions of the Building, arising from any risk covered by all risks fire
and extended coverage insurance of the type and amount required to be carried
hereunder, provided that such waiver does not invalidate such policies or
prohibit recovery thereunder. The parties hereto shall cause their respective
insurance companies insuring the property of either Landlord or Tenant against
any such loss, to waive any right of subrogation that such insurers may have
against Landlord or Tenant, as the case may be.



9. Utilities. During the Term, Tenant shall promptly pay as billed to Tenant all
rents and charges for water and sewer services and all costs and charges for
gas, steam, electricity, fuel, light, power, telephone, heat and any other
utility or service used or consumed in or servicing the Demised Premises and all
other costs and expenses involved in the care, management and use thereof. To
the extent reasonably possible, such utilities shall be separately metered and
billed to Tenant. In the event any such utilities are separately metered,
Tenant's obligation for payment of such utilities shall commence as of the date
of Tenant's actual occupancy of all or any portion of the Demised Premises,
including any period of occupancy prior to the Lease Commencement Date,
regardless of whether or not Tenant conducts business operations during such
period of occupancy. Any utilities which are not separately metered shall be
billed to Tenant by Landlord at Landlord's actual cost. In the event Tenant's
use of any utility not metered is in excess of the average use by other tenants,
Landlord shall have the right to install a meter for such utility, at Tenant's
expense, and bill Tenant for Tenant's actual use. If Tenant fails to pay any
utility bills or charges, Landlord may, at its option and upon reasonable notice
to Tenant, pay the same and in such event, the amount of such payment, together
with interest thereon at the Interest Rate as defined in Section 32 from the
date of such payment by Landlord, will be added to Tenant's next due payment as
Additional Rent.



10. Maintenance and Repairs.



(a) Tenant shall, at its own cost and expense, maintain in good condition and
repair and replace as necessary the interior of the Demised Premises, including
but not limited to the heating, air conditioning and ventilation systems, glass,
windows and doors, sprinkler, all plumbing and sewage systems, fixtures,
interior walls, floors (including floor slabs), ceilings, storefronts, plate
glass, skylights, all electrical facilities and equipment including, without
limitation, lighting fixtures, lamps, fans and any exhaust equipment and
systems, electrical motors, and all other appliances and equipment (including,
without limitation, dock levelers, dock shelters, dock seals and dock lighting)
of every kind and nature located in, upon or about the Demised Premises, except
as to such maintenance, repair and replacement as is the obligation of Landlord
pursuant to Section 10(b). During the Term, Tenant shall either (a) maintain in
full force and effect a service contract for the maintenance of the heating,
ventilation and air conditioning systems with an entity reasonably acceptable to
Landlord or (b) provide for the maintenance of the heating, ventilation and air
conditioning systems with its own employees so long as such employees are
qualified (as reasonably evidenced to Landlord) and provided that, if Landlord,
in its reasonable opinion deems such maintenance at any time throughout the Term
to be inadequate or inefficient, then Tenant shall, at Landlord's request, enter
into a service contract as required in part (a) above. Tenant shall deliver to
Landlord (i) a copy of said service contract prior to the Lease Commencement
Date, and (ii) thereafter, a copy of a renewal or substitute service contract
within thirty (30) days prior to the expiration of the existing service
contract. Tenant's obligation shall exclude any maintenance, repair and
replacement required because of the act or negligence of Landlord, its
employees, contractors or agents, which shall be the responsibility of Landlord.



(b) Landlord shall, at its own cost and expense, maintain in good condition and
repair the roof, foundation (beneath the floor slab) and structural frame of the
Building. Landlord's obligation shall exclude the cost of any maintenance or
repair required because of the act or negligence of Tenant or any of Tenant's or
such subsidiaries' or affiliates' agents, contractors, employees, licensees and
invitees (collectively, "Tenant's Affiliates"), the cost of which shall be the
responsibility of Tenant.



(c) Unless the same is caused solely by the negligent action or inaction of
Landlord, its employees or agents, and is not covered by the insurance required
to be carried by Tenant pursuant to the terms of this Lease, Landlord shall not
be liable to Tenant or to any other person for any damage occasioned by failure
in any utility system or by the bursting or leaking of any vessel or pipe in or
about the Demised Premises, or for any damage occasioned by water coming into
the Demised Premises or arising from the acts or neglects of occupants of
adjacent property or the public.



11. Tenant's Personal Property; Indemnity. All of Tenant's personal property in
the Demised Premises shall be and remain at Tenant's sole risk. Landlord, its
agents, employees and contractors, shall not be liable for, and Tenant hereby
releases Landlord from, any and all liability for theft thereof or any damage
thereto occasioned by any act of God or by any acts, omissions or negligence of
any persons. Landlord, its agents, employees and contractors, shall not be
liable for any injury to the person or property of Tenant or other persons in or
about the Demised Premises, Tenant expressly agreeing to indemnify and save
Landlord, its agents, employees and contractors, harmless, in all such cases,
except, in the case of personal injury only, to the extent caused by the
negligence of Landlord, its agents, employees and contractors. Tenant further
agrees to indemnify and reimburse Landlord for any costs or expenses, including,
without limitation, attorneys' fees, that Landlord reasonably may incur in
investigating, handling or litigating any such claim against Landlord by a third
person, unless such claim arose from the negligence of Landlord, its agents,
employees or contractors. The provisions of this Section 11 shall survive the
expiration or earlier termination of this Lease with respect to any damage,
injury or death occurring before such expiration or termination.



12. Tenant's Fixtures. Tenant shall have the right to install in the Demised
Premises trade fixtures required by Tenant or used by it in its business, and if
installed by Tenant, to remove any or all such trade fixtures from time to time
during the Term of this Lease, provided no Event of Default, as defined in
Section 22, then exists; provided, however, that (i) Tenant shall repair and
restore any damage or injury to the Demised Premises (to the condition in which
the Demised Premises existed prior to such installation) caused by the
installation and/or removal of any such trade fixtures, and (ii) upon or prior
to the expiration of the Term, Tenant shall have the obligation (as opposed to
the right) to perform such removal, repair and restoration, subject to and in
accordance with Section 30(b) hereof.



13. Signs. No sign, advertisement or notice shall be inscribed, painted,
affixed, or displayed on the windows or exterior walls of the Demised Premises
or on any public area of the Building, except in such places, numbers, sizes,
colors and styles as are approved in advance in writing by Landlord, such
approval not to be unreasonably withheld, and which conform to all applicable
laws, ordinances, or covenants affecting the Demised Premises. Any and all signs
installed or constructed by or on behalf of Tenant pursuant hereto shall be
installed, maintained and removed by Tenant at Tenant's sole cost and expense.



14. Landlord's Lien. Notwithstanding any other provision hereof to the contrary,
Tenant does hereby grant to Landlord, and Landlord shall have at all times, a
security interest in and a valid first lien upon all of the personal property
and trade fixtures of Tenant situated in and upon the Demised Premises to secure
the obligations of Tenant for all Base Rent, Additional Rent and other sums to
become due hereunder and the performance by Tenant of each and all of Tenant's
other covenants and obligations hereunder. The security interest and lien
granted herein may be foreclosed in the manner and form provided by law for the
foreclosure of chattel mortgages or in any other manner provided or permitted by
law. Landlord does hereby agree to subordinate the lien granted herein, as well
as any statutory lien granted to Landlord, to the lien of any institutional
lender providing purchase money financing to Tenant that is secured by Tenant's
trade fixtures, equipment, inventory or other personal property located at the
Demised Premises, all pursuant to a landlord lien subordination agreement in
form and substance reasonably satisfactory to Landlord.



15. Governmental Regulations. Tenant shall promptly comply throughout the Term,
at Tenant's sole cost and expense, with all present and future laws, ordinances,
orders, rules, regulations or requirements of all federal, state and municipal
governments and appropriate departments, commissions, boards and officers
thereof (collectively, "Governmental Requirements") relating to (a) all or any
part of the Demised Premises, and (b) the use or manner of use of the Demised
Premises and the Building Common Area. Tenant shall also observe and comply with
the requirements of all policies of public liability, fire and other policies of
insurance at any time in force with respect to the Demised Premises. Without
limiting the foregoing, if as a result of one or more Governmental Requirements
it is necessary, from time to time during the Term, to perform an alteration or
modification of the Demised Premises or the Building Common Area (a "Code
Modification") which is made necessary as a result of the specific use being
made by Tenant of the Demised Premises, then such Code Modification shall be the
sole and exclusive responsibility of Tenant in all respects; any such Code
Modification shall be promptly performed by Tenant at its expense in accordance
with the applicable Governmental Requirement and with Section 18 hereof. If as a
result of one or more Governmental Requirements it is necessary from time to
time during the Term to perform a Code Modification which (i) would be
characterized as a capital expenditure under generally accepted accounting
principles and (ii) is not made necessary as a result of the specific use being
made by Tenant of the Demised Premises (as distinguished from an alteration or
modification which would be required to be made by the owner of any
warehouse-office building comparable to the Building irrespective of the use
thereof by any particular occupant), then (a) Landlord shall have the obligation
to perform the Code Modification at its expense, (b) the cost of such Code
Modification shall be amortized on a straight-line basis over the useful life of
the item in question, as reasonably determined by Landlord, and (c) Tenant shall
be obligated to pay (as Additional Rent, payable in the same manner and upon the
same terms and conditions as the Base Rent reserved hereunder) for the portion
of such amortized costs attributable to the remainder of the Term, including any
extensions thereof. Tenant shall promptly send to Landlord a copy of any written
notice received by Tenant requiring a Code Modification.



16. Environmental Matters.



(a) For purposes of this Lease:



(i) "Contamination" as used herein means the presence of or release of Hazardous
Substances (as hereinafter defined) into any environmental media from, upon,
within, below, into or on any portion of the Demised Premises, the Building, the
Building Common Area or the Project so as to require remediation, cleanup or
investigation under any applicable Environmental Law (as hereinafter defined).



(ii) "Environmental Laws" as used herein means all federal, state, and local
laws, regulations, orders, permits, ordinances or other requirements, which
exist now or as may exist hereafter, concerning protection of human health,
safety and the environment, all as may be amended from time to time.



(iii) "Hazardous Substances" as used herein means any hazardous or toxic
substance, material, chemical, pollutant, contaminant or waste as those terms
are defined by any applicable Environmental Laws (including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601 et seq. ("CERCLA") and the Resource Conservation and Recovery Act,
42 U.S.C. 6901 et seq. ["RCRA"]) and any solid wastes, polychlorinated
biphenyls, urea formaldehyde, asbestos, radioactive materials, radon,
explosives, petroleum products and oil.



(b) Landlord represents that, except as revealed to Tenant in writing by
Landlord, to Landlord's actual knowledge, Landlord has not treated, stored or
disposed of any Hazardous Substances upon or within the Demised Premises, nor,
to Landlord's actual knowledge, has any predecessor owner of the Demised
Premises.



(c) Tenant covenants that all its activities, and the activities of Tenant's
Affiliates (as defined in Section 10(b)), on the Demised Premises, the Building,
or the Project during the Term will be conducted in compliance with
Environmental Laws. Tenant warrants that it is currently in compliance with all
applicable Environmental Laws and that there are no pending or threatened
notices of deficiency, notices of violation, orders, or judicial or
administrative actions involving alleged violations by Tenant of any
Environmental Laws. Tenant, at Tenant's sole cost and expense, shall be
responsible for obtaining all permits or licenses or approvals under
Environmental Laws necessary for Tenant's operation of its business on the
Demised Premises and shall make all notifications and registrations required by
any applicable Environmental Laws. Tenant, at Tenant's sole cost and expense,
shall at all times comply with the terms and conditions of all such permits,
licenses, approvals, notifications and registrations and with any other
applicable Environmental Laws. Tenant warrants and agrees that, prior to its
receipt of its certificate of occupancy and prior to causing any Hazardous
Materials to be brought onto the Building or Project, it will have obtained all
such permits, licenses or approvals and made all such notifications and
registrations required by any applicable Environmental Laws necessary for
Tenant's operation of its business on the Demised Premises.



(d) Except for the Permitted Hazardous Substances and any Additional Permitted
Hazardous Substances (as those terms are hereinafter defined), Tenant shall not
cause or permit any Hazardous Substances to be brought upon, kept or used in or
about the Demised Premises, the Building, or the Project without the prior
written consent of Landlord, which consent shall not be unreasonably withheld;
provided, however, that the consent of Landlord shall not be required for the
use at the Demised Premises of cleaning supplies, toner for photocopying
machines and other similar materials, in containers and quantities reasonably
necessary for and consistent with normal and ordinary use by Tenant in the
routine operation or maintenance of Tenant's office equipment or in the routine
janitorial service, cleaning and maintenance for the Demised Premises. For
purposes of this Section 16, Landlord shall be deemed to have reasonably
withheld consent if Landlord determines that the presence of such Hazardous
Substance within the Demised Premises could result in a risk of harm to person
or property or otherwise negatively affect the value or marketability of the
Building or the Project. Landlord acknowledges and agrees that any Hazardous
Substances which are listed on Exhibit "F" attached hereto and incorporated
herein may be used by Tenant at the Demised Premises in connection with the
Permitted Use, in the quantities described in Exhibit "F", without the consent
of Landlord and are hereinafter referred to collectively as the "Permitted
Hazardous Substances". Tenant hereby represents that the Hazardous Substances
described on Exhibit "F" are reasonably required for the conduct of the
Permitted Use or the maintenance of the Demised Premises. So long as the use of
the Additional Permitted Hazardous Substances is not prohibited under
subsection (f) of this Section 16, Tenant shall have the right, with the prior
consent of Landlord which shall not be unreasonably withheld, to add to the list
of Permitted Hazardous Substances such additional Hazardous Substances
("Additional Permitted Hazardous Substances") as Tenant deems necessary to
conduct the Permitted Use, subject to compliance with all the requirements of
this Section 16. Prior to using any Additional Permitted Hazardous Substances in
the Demised Premises, Tenant shall notify Landlord in writing of the nature of
such Additional Permitted Hazardous Substances and shall, at the expense of
Tenant, cause to be prepared an environmental management plan (the "Plan"), for
the Additional Permitted Hazardous Substances, by either (i) an employee of
Tenant whose qualifications to prepare the Plan must be reasonably acceptable to
Landlord or (ii) an environmental consultant reasonably acceptable to Landlord
(as applicable, the "Environmental Consultant"). Such Plan shall detail the
steps which Tenant must take to be in compliance with all applicable
Environmental Laws and to handle the Additional Permitted Hazardous Substances
in a safe and prudent manner. Tenant agrees that Tenant will use the Additional
Permitted Hazardous Substances in accordance with the Plan. Landlord shall have
the right (at the expense of Landlord except as hereinafter expressly provided),
upon giving two business days prior written notice to Tenant, to cause an
environmental consultant (which will be the Environmental Consultant unless such
person is an employee or affiliate of Tenant) to inspect the Demised Premises
semi-annually for the purpose of ascertaining compliance with the Plan. Landlord
shall provide to Tenant any written report delivered to Landlord by its
environmental consultant as a result of any such inspection. If, on the basis of
such written compliance report, it is determined that Tenant has failed to
comply in any material respect with the Plan, Tenant shall be responsible for
reimbursing Landlord for the fees and expenses of its environmental consultant
actually incurred by Landlord (in addition to all other duties and
responsibilities of Tenant under this Section 16 which may relate to the
non-compliance with the Plan).



(e) Tenant shall not cause or permit the release of any Hazardous Substances by
Tenant or Tenant's Affiliates into any environmental media such as air, water or
land, or into or on the Demised Premises, the Building or the Project in any
manner that violates any Environmental Laws. If such release shall occur, Tenant
shall (i) take all steps reasonably necessary to contain and control such
release and any associated Contamination, (ii) clean up or otherwise remedy such
release and any associated Contamination to the extent required by, and take any
and all other actions required under, applicable Environmental Laws and
(iii) notify and keep Landlord reasonably informed of such release and response.

(f) Regardless of any consents granted by Landlord pursuant to Section 16(d)
allowing Hazardous Substances upon the Demised Premises, Tenant shall under no
circumstances whatsoever cause or permit (i) any activity on the Demised
Premises which would cause the Demised Premises to become subject to regulation
as a hazardous waste treatment, storage or disposal facility under RCRA or the
regulations promulgated thereunder, (ii) the discharge of Hazardous Substances
into the storm sewer system serving the Project or (iii) the installation of any
underground storage tank or underground piping on or under the Demised Premises.

(g) Tenant shall and hereby does indemnify Landlord and hold Landlord harmless
from and against any and all expense, loss, and liability suffered by Landlord
(except to the extent that such expenses, losses, and liabilities arise out of
Landlord's own negligence or willful act), by reason of the storage, generation,
release, handling, treatment, transportation, disposal, or arrangement for
transportation or disposal, of any Hazardous Substances (whether accidental,
intentional, or negligent) by Tenant or Tenant's Affiliates or by reason of
Tenant's breach of any of the provisions of this Section 16. Such expenses,
losses and liabilities shall include, without limitation, (i) any and all
expenses that Landlord may incur to comply with any Environmental Laws; (ii) any
and all costs that Landlord may incur in studying or remedying any Contamination
at or arising from the Demised Premises, the Building, or the Project; (iii) any
and all costs that Landlord may incur in studying, removing, disposing or
otherwise addressing any Hazardous Substances; (iv) any and all fines, penalties
or other sanctions assessed upon Landlord; and (v) any and all legal and
professional fees and costs incurred by Landlord in connection with the
foregoing. The indemnity contained herein shall survive the expiration or
earlier termination of this Lease.



17. Construction of Improvements.



(a) Tenant shall be responsible for constructing the interior improvements
within the Demised Premises (the "Improvements"). Tenant's proposed
architect/engineer and construction contractor is subject to Landlord's prior
approval, which approval shall not be unreasonably withheld or delayed. At least
two weeks prior to obtaining its construction permits from the applicable
governmental entity, Tenant shall, at its sole cost and expense, prepare and
submit to Landlord for Landlord's written approval or disapproval (which
approval will not be unreasonably withheld or conditioned) a complete set of
plans and specifications and construction drawings (collectively, the "Plans and
Specifications") covering all work to be performed by Tenant in constructing the
Improvements. The Plans and Specifications shall be in such detail as Landlord
may reasonably require and shall be in compliance with all applicable statutes,
ordinances and regulations; provided, however, that Landlord's approval of the
Plans and Specifications shall not be deemed to be a warranty or representation
that the Plans and Specifications comply with all applicable statutes,
ordinances and regulations. Landlord shall review the Plans and Specifications
and indicate requested changes, if any, by written notice to Tenant, within
fifteen (15) days after receipt of the Plans and Specifications by Landlord. If
Landlord fails to indicate such requested changes to the Plans and
Specifications by such date, the Plans and Specifications shall be deemed
approved. Thereafter, any changes to the Plans and Specifications shall be
subject to Landlord's written approval.

(b) Landlord shall deliver the Demised Premises onthe Lease Date. Tenant hereby
expressly acknowledges and agrees that it accepts, and shall be deemed to have
accepted, the Demised Premises AS IS, WHERE IS, and as suitable for the purposes
for which the same are leased hereby. Tenant's acceptance of the Demised
Premises prior to the Lease Commencement Date shall not be deemed to create an
obligation to pay Base Rent or Additional Rent prior to the dates set forth
herein, provided that Tenant shall otherwise comply with all of the terms and
conditions of this Lease upon acceptance of the Demised Premises.

(c) Tenant or its contractor shall construct the Improvements in a good, lien
free, first-class and workmanlike manner and in accordance with the Plans and
Specifications. Tenant shall carry, or cause its contractor to carry, insurance
reasonably satisfactory to Landlord throughout the construction of the
Improvements. If Tenant shall fail to complete the Improvements by the Base Rent
Commencement Date, Tenant's obligation to pay rent hereunder shall nevertheless
begin on the Base Rent Commencement Date.

(d) Upon substantial completion of the Improvements, a representative of
Landlord and a representative of Tenant together shall inspect the Demised
Premises and generate a punchlist of defective or uncompleted items relating to
the completion of construction of the Improvements. Tenant shall, within a
reasonable time after such punchlist is prepared and agreed upon by Landlord and
Tenant, complete such incomplete work and remedy such defective work as are set
forth on the punchlist.

(e) Landlord shall reimburse Tenant for Tenant's costs (as defined in subsection
(f) below) incurred in constructing the Improvements, up to an amount equal to
$29,288.70 (the "Tenant Allowance") at such time as Tenant or its contractor
has:

(i) substantially completed the Improvements and received and delivered to
Landlord a certificate of occupancy from the applicable governing authority;

(ii) delivered to Landlord lien waivers and affidavits from Tenant's contractor,
all subcontractors, and all laborers or materials suppliers having performed any
work at the Demised Premises relating to the Improvements, together with any
other evidence reasonably required by Landlord to satisfy Landlord's title
insurer that there are no parties entitled to file a lien against the real
property underlying the Project in connection with such work; and

(iii) delivered to Landlord all invoices, receipts and other evidence reasonably
required by Landlord to evidence the cost of the Improvements.

(f) Tenant's costs for construction of the Improvements shall include the cost
of the Plans and Specifications, and all tenant buildout, including, without
limitation, demising walls, utilities, the heating, ventilating and air
conditioning system. IDI Services Group, Landlord's property manager, shall be
entitled to a construction management fee in the amount of $1,394.70, which
amount shall be deducted from the Tenant Allowance.

(g) Tenant shall be responsible for all costs of construction of the
Improvements in excess of the Tenant Allowance.



18. Tenant Alterations and Additions.



(a) Following completion of the initial Improvements in accordance with Section
17 above, Tenant shall not make or permit to be made any alterations,
improvements, or additions to the Demised Premises (a "Tenant's Change"),
without first obtaining on each occasion Landlord's prior written consent (which
consent Landlord agrees not to unreasonably withhold) and Lender's prior written
consent (if such consent is required). As part of its approval process, Landlord
may require that Tenant submit plans and specifications to Landlord, for
Landlord's approval or disapproval, which approval shall not be unreasonably
withheld. All Tenant's Changes shall be performed in accordance with all legal
requirements applicable thereto and in a good and workmanlike manner with
first-class materials. Tenant shall maintain insurance reasonably satisfactory
to Landlord during the construction of all Tenant's Changes. If Landlord at the
time of giving its approval to any Tenant's Change notifies Tenant in writing
that approval is conditioned upon restoration, then Tenant shall, at its sole
cost and expense and at Landlord's option upon the termination or expiration of
this Lease, remove the same and restore the Demised Premises to its condition
prior to such Tenant's Change. No Tenant's Change shall be structural in nature
or impair the structural strength of the Building or reduce its value. Tenant
shall pay the full cost of any Tenant's Change and shall give Landlord such
reasonable security as may be requested by Landlord to insure payment of such
cost. Except as otherwise provided herein and in Section 12, all Tenant's
Changes and all repairs and all other property attached to or installed on the
Demised Premises by or on behalf of Tenant shall immediately upon completion or
installation thereof be and become part of the Demised Premises and the property
of Landlord without payment therefor by Landlord and shall be surrendered to
Landlord upon the expiration or earlier termination of this Lease.



(b) To the extent permitted by law, all of Tenant's contracts and subcontracts
for such Tenant's Changes shall provide that no lien shall attach to or be
claimed against the Demised Premises or any interest therein other than Tenant's
leasehold interest in the Demised Premises, and that all subcontracts let
thereunder shall contain the same provision. Whether or not Tenant furnishes the
foregoing, Tenant agrees to hold Landlord harmless against all liens, claims and
liabilities of every kind, nature and description which may arise out of or in
any way be connected with such work. Tenant shall not permit the Demised
Premises to become subject to any mechanics', laborers' or materialmen's lien on
account of labor, material or services furnished to Tenant or claimed to have
been furnished to Tenant in connection with work of any character performed or
claimed to have been performed for the Demised Premises by, or at the direction
or sufferance of Tenant and if any such liens are filed against the Demised
Premises, Tenant shall promptly discharge the same; provided, however, that
Tenant shall have the right to contest, in good faith and with reasonable
diligence, the validity of any such lien or claimed lien if Tenant shall give to
Landlord, within fifteen days after demand, such security as may be reasonably
satisfactory to Landlord to assure payment thereof and to prevent any sale,
foreclosure, or forfeiture of Landlord's interest in the Demised Premises by
reason of non-payment thereof; provided further that on final determination of
the lien or claim for lien, Tenant shall immediately pay any judgment rendered,
with all proper costs and charges, and shall have the lien released and any
judgment satisfied. If Tenant fails to post such security or does not diligently
contest such lien, Landlord may, without investigation of the validity of the
lien claim, discharge such lien and Tenant shall reimburse Landlord upon demand
for all costs and expenses incurred in connection therewith, which expenses
shall include any attorneys' fees, paralegals' fees and any and all costs
associated therewith, including litigation through all trial and appellate
levels and any costs in posting bond to effect a discharge or release of the
lien. Nothing contained in this Lease shall be construed as a consent on the
part of Landlord to subject the Demised Premises to liability under any lien law
now or hereafter existing of the state in which the Demised Premises are located



19. Services by Landlord. Landlord shall be responsible for providing for
maintenance of the Building Common Area, and, except as required by Section
10(b) hereof or as otherwise specifically provided for herein, Landlord shall be
responsible for no other services whatsoever. Tenant, by payment of Tenant's
share of the Operating Expenses, shall pay Tenant's pro rata share of the
expenses incurred by Landlord hereunder.



20. Fire and Other Casualty. In the event the Demised Premises are damaged by
fire or other casualty insured by Landlord, Landlord agrees to promptly restore
and repair the Demised Premises at Landlord's expense, including the
Improvements to be insured by Tenant but only to the extent Landlord receives
insurance proceeds therefor, including the proceeds from the insurance required
to be carried by Tenant on the Improvements. Notwithstanding the foregoing, in
the event that the Demised Premises are (i) in the reasonable opinion of
Landlord, so destroyed that they cannot be repaired or rebuilt within two
hundred seventy (270) days after the date of such damage; or (ii) destroyed by a
casualty which is not covered by Landlord's insurance, or if such casualty is
covered by Landlord's insurance but Lender or other party entitled to insurance
proceeds fails to make such proceeds available to Landlord in an amount
sufficient for restoration of the Demised Premises, then Landlord shall give
written notice to Tenant of such determination (the "Determination Notice")
within sixty (60) days of such casualty. Either Landlord or Tenant may terminate
and cancel this Lease effective as of the date of such casualty by giving
written notice to the other party within thirty (30) days after Tenant's receipt
of the Determination Notice. Upon the giving of such termination notice, all
obligations hereunder with respect to periods from and after the effective date
of termination shall thereupon cease and terminate. If no such termination
notice is given, Landlord shall, to the extent of the available insurance
proceeds, make such repair or restoration of the Demised Premises to the
approximate condition existing prior to such casualty, promptly and in such
manner as not to unreasonably interfere with Tenant's use and occupancy of the
Demised Premises (if Tenant is still occupying the Demised Premises). Base Rent
and Additional Rent shall proportionately abate during the time that the Demised
Premises or any part thereof are unusable by reason of any such damage thereto.



21. Condemnation.



(a) If all of the Demised Premises is taken or condemned for a public or
quasi-public use, or if a material portion of the Demised Premises is taken or
condemned for a public or quasi-public use and the remaining portion thereof is
not usable by Tenant in the reasonable opinion of Landlord, this Lease shall
terminate as of the earlier of the date title to the condemned real estate vests
in the condemnor or the date on which Tenant is deprived of possession of the
Demised Premises. In such event, the Base Rent herein reserved and all
Additional Rent and other sums payable hereunder shall be apportioned and paid
in full by Tenant to Landlord to that date, all Base Rent, Additional Rent and
other sums payable hereunder prepaid for periods beyond that date shall
forthwith be repaid by Landlord to Tenant, and neither party shall thereafter
have any liability hereunder, except that any obligation or liability of either
party, actual or contingent, under this Lease which has accrued on or prior to
such termination date shall survive.



(b) If only part of the Demised Premises is taken or condemned for a public or
quasi-public use and this Lease does not terminate pursuant to Section 21(a),
Landlord shall, to the extent of the award it receives, restore the Demised
Premises to a condition and to a size as nearly comparable as reasonably
possible to the condition and size thereof immediately prior to the taking, and
there shall be an equitable adjustment to the Base Rent and Additional Rent
based on the actual loss of use of the Demised Premises suffered by Tenant from
the taking.



(c) Landlord shall be entitled to receive the entire award in any proceeding
with respect to any taking provided for in this Section 21, without deduction
therefrom for any estate vested in Tenant by this Lease, and Tenant shall
receive no part of such award. Nothing herein contained shall be deemed to
prohibit Tenant from making a separate claim, against the condemnor, to the
extent permitted by law, for the value of Tenant's moveable trade fixtures,
machinery and moving expenses, provided that the making of such claim shall not
and does not adversely affect or diminish Landlord's award.



22. Tenant's Default.



(a) The occurrence of any one or more of the following events shall constitute
an "Event of Default" of Tenant under this Lease:



(i) if Tenant fails to pay Base Rent or any Additional Rent hereunder as and
when such rent becomes due and such failure shall continue for more than five
(5) days after Landlord gives written notice to Tenant of such failure;



(ii) if Tenant fails to pay Base Rent or any Additional Rent on time more than
three (3) times in any period of twelve (12) months, notwithstanding that such
payments have been made within the applicable cure period;



(iii) if the Demised Premises become vacant, deserted, or abandoned for more
than ten (10) consecutive days or if Tenant fails to take possession of the
Demised Premises on the Lease Commencement Date or promptly thereafter;



(iv) if Tenant permits to be done anything which creates a lien upon the Demised
Premises and fails to discharge or bond such lien, or post security with
Landlord acceptable to Landlord within thirty (30) days after receipt by Tenant
of written notice thereof;



(v) if Tenant fails to maintain in force all policies of insurance required by
this Lease and such failure shall continue for more than ten (10) days after
Landlord gives Tenant written notice of such failure;



(vi) if any petition is filed by or against Tenant or any guarantor of this
Lease under any present or future section or chapter of the Bankruptcy Code, or
under any similar law or statute of the United States or any state thereof
(which, in the case of an involuntary proceeding, is not permanently discharged,
dismissed, stayed, or vacated, as the case may be, within sixty (60) days of
commencement), or if any order for relief shall be entered against Tenant or any
guarantor of this Lease in any such proceedings;



(vii) if Tenant or any guarantor of this Lease becomes insolvent or makes a
transfer in fraud of creditors or makes an assignment for the benefit of
creditors;



(viii) if a receiver, custodian, or trustee is appointed for the Demised
Premises or for all or substantially all of the assets of Tenant or of any
guarantor of this Lease, which appointment is not vacated within sixty (60) days
following the date of such appointment; or



(ix) if Tenant fails to perform or observe any other term of this Lease and such
failure shall continue for more than thirty (30) days after Landlord gives
Tenant written notice of such failure, or, if such failure cannot be corrected
within such thirty (30) day period, if Tenant does not commence to correct such
default within said thirty (30) day period and thereafter diligently prosecute
the correction of same to completion within a reasonable time.



(b) Upon the occurrence of any one or more Events of Default, Landlord may, at
Landlord's option, without any demand or notice whatsoever (except as expressly
required in this Section 22):



(i) Terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall expire and terminate on the date specified in such notice of
termination and all rights of Tenant under this Lease and in and to the Demised
Premises shall terminate. Tenant shall remain liable for all obligations under
this Lease arising up to the date of such termination, and Tenant shall
surrender the Demised Premises to Landlord on the date specified in such notice;
or



(ii) Terminate this Lease as provided in Section 22(b)(i) hereof and recover
from Tenant all damages Landlord may incur by reason of Tenant's default,
including, without limitation, an amount which, at the date of such termination,
is calculated as follows: (1) the value of the excess, if any, of (A) the Base
Rent, Additional Rent and all other sums which would have been payable hereunder
by Tenant for the period commencing with the day following the date of such
termination and ending with the Expiration Date had this Lease not been
terminated (the "Remaining Term"), over (B) the aggregate reasonable rental
value of the Demised Premises for the Remaining Term (which excess, if any shall
be discounted to present value at the "Treasury Yield" as defined below for the
Remaining Term); plus (2) the actual costs of recovering possession of the
Demised Premises and all other expenses incurred by Landlord due to Tenant's
default, including, without limitation, reasonable attorney's fees; plus (3) the
unpaid Base Rent and Additional Rent earned as of the date of termination plus
any interest and late fees due hereunder, plus other sums of money and damages
owing on the date of termination by Tenant to Landlord under this Lease or in
connection with the Demised Premises. The amount as calculated above shall be
deemed immediately due and payable. The payment of the amount calculated in
subparagraph (ii)(1) shall not be deemed a penalty but shall merely constitute
payment of liquidated damages, it being understood and acknowledged by Landlord
and Tenant that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. "Treasury Yield" shall mean the rate of return in
percent per annum of Treasury Constant Maturities for the length of time
specified as published in document H.15(519) (presently published by the Board
of Governors of the U.S. Federal Reserve System titled "Federal Reserve
Statistical Release") for the calendar week immediately preceding the calendar
week in which the termination occurs. If the rate of return of Treasury Constant
Maturities for the calendar week in question is not published on or before the
business day preceding the date of the Treasury Yield in question is to become
effective, then the Treasury Yield shall be based upon the rate of return of
Treasury Constant Maturities for the length of time specified for the most
recent calendar week for which such publication has occurred. If no rate of
return for Treasury Constant Maturities is published for the specific length of
time specified, the Treasury Yield for such length of time shall be the weighted
average of the rates of return of Treasury Constant Maturities most nearly
corresponding to the length of the applicable period specified. If the
publishing of the rate of return of Treasury Constant Maturities is ever
discontinued, then the Treasury Yield shall be based upon the index which is
published by the Board of Governors of the U.S. Federal Reserve System in
replacement thereof or, if no such replacement index is published, the index
which, in Landlord's reasonable determination, most nearly corresponds to the
rate of return of Treasury Constant Maturities. In determining the aggregate
reasonable rental value pursuant to subparagraph (ii)(1)(B) above, the parties
hereby agree that, at the time Landlord seeks to enforce this remedy, all
relevant factors should be considered, including, but not limited to, (a) the
length of time remaining in the Term, (b) the then current market conditions in
the general area in which the Building is located, (c) the likelihood of
reletting the Demised Premises for a period of time equal to the remainder of
the Term, (d) the net effective rental rates then being obtained by landlords
for similar type space of similar size in similar type buildings in the general
area in which the Building is located, (e) the vacancy levels in the general
area in which the Building is located, (f) current levels of new construction
that will be completed during the remainder of the Term and how this
construction will likely affect vacancy rates and rental rates and (g)
inflation; or



(iii) without terminating this Lease, declare immediately due and payable the
sum of the following: (1) the present value (calculated using the "Treasury
Yield") of all Base Rent and Additional Rent due and coming due under this Lease
for the entire remaining Term (as if by the terms of this Lease they were
payable in advance), plus (2) the cost of recovering and reletting the Demised
Premises and all other expenses incurred by Landlord in connection with Tenant's
default, plus (3) any unpaid Base Rent, Additional Rent and other rentals,
charges, assessments and other sums owing by Tenant to Landlord under this Lease
or in connection with the Demised Premises as of the date this provision is
invoked by Landlord, plus (4) interest on all such amounts from the date due at
the Interest Rate, and Landlord may immediately proceed to distrain, collect, or
bring action for such sum, or may file a proof of claim in any bankruptcy or
insolvency proceedings to enforce payment thereof; provided, however, that such
payment shall not be deemed a penalty or liquidated damages, but shall merely
constitute payment in advance of all Base Rent and Additional Rent payable
hereunder throughout the Term, and provided further, however, that upon Landlord
receiving such payment, Tenant shall be entitled to receive from Landlord all
rents received by Landlord from other assignees, tenants and subtenants on
account of said Demised Premises during the remainder of the Term (provided that
the monies to which Tenant shall so become entitled shall in no event exceed the
entire amount actually paid by Tenant to Landlord pursuant to this subparagraph
(iii)), less all costs, expenses and attorneys' fees of Landlord incurred but
not yet reimbursed by Tenant in connection with recovering and reletting the
Demised Premises; or



(iv) Without terminating this Lease, in its own name but as agent for Tenant,
enter into and upon and take possession of the Demised Premises or any part
thereof. Any property remaining in the Demised Premises may be removed and
stored in a warehouse or elsewhere at the cost of, and for the account of,
Tenant without Landlord being deemed guilty of trespass or becoming liable for
any loss or damage which may be occasioned thereby unless caused by Landlord's
negligence. Thereafter, Landlord may, but shall not be obligated to, lease to a
third party the Demised Premises or any portion thereof as the agent of Tenant
upon such terms and conditions as Landlord may deem necessary or desirable in
order to relet the Demised Premises. The remainder of any rentals received by
Landlord from such reletting, after the payment of any indebtedness due
hereunder from Tenant to Landlord, and the payment of any costs and expenses of
such reletting, shall be held by Landlord to the extent of and for application
in payment of future rent owed by Tenant, if any, as the same may become due and
payable hereunder. If such rentals received from such reletting shall at any
time or from time to time be less than sufficient to pay to Landlord the entire
sums then due from Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. Notwithstanding any such reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for any such previous
default provided same has not been cured; or



(v) Without terminating this Lease, and with or without notice to Tenant, enter
into and upon the Demised Premises and, without being liable for prosecution or
any claim for damages therefor, maintain the Demised Premises and repair or
replace any damage thereto or do anything or make any payment for which Tenant
is responsible hereunder. Tenant shall reimburse Landlord immediately upon
demand for any actual expenses which Landlord incurs in thus effecting Tenant's
compliance under this Lease and Landlord shall not be liable to Tenant for any
damages with respect thereto; or



(vi) Without liability to Tenant or any other party and without constituting a
constructive or actual eviction, suspend or discontinue furnishing or rendering
to Tenant any property, material, labor, utilities or other service, wherever
Landlord is obligated to furnish or render the same so long as an Event of
Default exists under this Lease; or



(vii) With or without terminating this Lease, allow the Demised Premises to
remain unoccupied and collect rent from Tenant as it comes due; or



(viii) Pursue such other remedies as are available at law or equity.



(c) If this Lease shall terminate as a result of or while there exists an Event
of Default hereunder, any funds of Tenant held by Landlord may be applied by
Landlord to any damages payable by Tenant or credited to any sum owed to
Landlord by Tenant (whether provided for herein or by law) as a result of such
termination or default.



(d) Neither the commencement of any action or proceeding, nor the settlement
thereof, nor entry of judgment thereon shall bar Landlord from bringing
subsequent actions or proceedings from time to time, nor shall the failure to
include in any action or proceeding any sum or sums then due be a bar to the
maintenance of any subsequent actions or proceedings for the recovery of such
sum or sums so omitted.



(e) No agreement to accept a surrender of the Demised Premises and no act or
omission by Landlord or Landlord's agents during the Term shall constitute an
acceptance or surrender of the Demised Premises unless made in writing and
signed by Landlord. No re-entry or taking possession of the Demised Premises by
Landlord shall constitute an election by Landlord to terminate this Lease unless
a written notice of such intention is given to Tenant. No provision of this
Lease shall be deemed to have been waived by either party unless such waiver is
in writing and signed by the party making such waiver. Landlord's acceptance of
Base Rent or Additional Rent in full or in part following an Event of Default
hereunder shall not be construed as a waiver of such Event of Default. No custom
or practice which may grow up between the parties in connection with the terms
of this Lease shall be construed to waive or lessen either party's right to
insist upon strict performance of the terms of this Lease, without a written
notice thereof to the other party.



(f) If an Event of Default shall occur, Tenant shall pay to Landlord, on demand,
all expenses incurred by Landlord as a result thereof, including reasonable
attorneys' fees, court costs and expenses actually incurred.



23. Landlord's Right of Entry. Tenant agrees to permit Landlord and the
authorized representatives of Landlord and of Lender to enter upon the Demised
Premises at all reasonable times for the purposes of inspecting the Demised
Premises and Tenant's compliance with this Lease, and making any necessary
repairs thereto; provided that, except in the case of an emergency, Landlord
shall give Tenant reasonable prior notice of Landlord's intended entry upon the
Demised Premises. Nothing herein shall imply any duty upon the part of Landlord
to do any work required of Tenant hereunder, and the performance thereof by
Landlord shall not constitute a waiver of Tenant's default in failing to perform
it. Landlord shall not be liable for inconvenience, annoyance, disturbance or
other damage to Tenant by reason of making such repairs or the performance of
such work in the Demised Premises or on account of bringing materials, supplies
and equipment into or through the Demised Premises during the course thereof,
and the obligations of Tenant under this Lease shall not thereby be affected;
provided, however, that Landlord shall use reasonable efforts not to disturb or
otherwise interfere with Tenant's operations in the Demised Premises in making
such repairs or performing such work. Landlord also shall have the right to
enter the Demised Premises at all reasonable times to exhibit the Demised
Premises to any prospective purchaser, mortgagee or tenant thereof.



24. Lender's Rights.



(a) For purposes of this Lease:



(i) "Lender" as used herein means the holder of a Mortgage;



(ii) "Mortgage" as used herein means any or all mortgages, deeds to secure debt,
deeds of trust or other instruments in the nature thereof which may now or
hereafter affect or encumber Landlord's title to the Demised Premises, and any
amendments, modifications, extensions or renewals thereof.



(b) This Lease and all rights of Tenant hereunder are and shall be subject and
subordinate to the lien and security title of any Mortgage. Tenant recognizes
and acknowledges the right of Lender to foreclose or exercise the power of sale
against the Demised Premises under any Mortgage.



(c) Tenant shall, in confirmation of the subordination set forth in Section
24(b) and notwithstanding the fact that such subordination is self-operative,
and no further instrument or subordination shall be necessary, upon demand, at
any time or times, execute, acknowledge, and deliver to Landlord or to Lender
any and all instruments requested by either of them to evidence such
subordination.



(d) At any time during the Term, Lender may, by written notice to Tenant, make
this Lease superior to the lien of its Mortgage. If requested by Lender, Tenant
shall, upon demand, at any time or times, execute, acknowledge, and deliver to
Lender, any and all instruments that may be necessary to make this Lease
superior to the lien of any Mortgage.



(e) If Lender (or Lender's nominee, or other purchaser at foreclosure) shall
hereafter succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease, Tenant shall, if
requested by such successor, attorn to and recognize such successor as Tenant's
landlord under this Lease without change in the terms and provisions of this
Lease and shall promptly execute and deliver any instrument that may be
necessary to evidence such attornment, provided that such successor shall not be
bound by (i) any payment of Base Rent or Additional Rent for more than one month
in advance, except prepayments in the nature of security for the performance by
Tenant of its obligations under this Lease, and then only if such prepayments
have been deposited with and are under the control of such successor, (ii) any
provision of any amendment to the Lease to which Lender has not consented, (iii)
the defaults of any prior landlord under this Lease, or (iv) any offset rights
arising out of the defaults of any prior landlord under this Lease. Upon such
attornment, this Lease shall continue in full force and effect as a direct lease
between each successor landlord and Tenant, subject to all of the terms,
covenants and conditions of this Lease.



(f) In the event there is a Mortgage at any time during the Term, Landlord shall
use reasonable efforts to cause the Lender to enter into a subordination,
nondisturbance and attornment agreement with Tenant reasonably satisfactory to
Tenant and consistent with this Section 24.



25. Estoppel Certificate and Financial Statement.



(a) Landlord and Tenant agree, at any time, and from time to time, within
fifteen (15) days after written request of the other, to execute, acknowledge
and deliver a statement in writing in recordable form to the requesting party
and/or its designee certifying that: (i) this Lease is unmodified and in full
force and effect (or, if there have been modifications, that the same is in full
force and effect, as modified), (ii) the dates to which Base Rent, Additional
Rent and other charges have been paid, (iii) whether or not, to the best of its
knowledge, there exists any failure by the requesting party to perform any term,
covenant or condition contained in this Lease, and, if so, specifying each such
failure, (iv) (if such be the case) Tenant has unconditionally accepted the
Demised Premises and is conducting its business therein, and (v) and as to such
additional matters as may be requested, it being intended that any such
statement delivered pursuant hereto may be relied upon by the requesting party
and by any purchaser of title to the Demised Premises or by any mortgagee or any
assignee thereof or any party to any sale-leaseback of the Demised Premises, or
the landlord under a ground lease affecting the Demised Premises.



(b)

If Landlord desires to finance, refinance, or sell the Building, Tenant and all
Guarantors shall deliver to any potential lender or purchaser designated by
Landlord such financial statements of Tenant and such Guarantors as may be
reasonably required by such lender or purchaser, including but not limited to
Tenant's financial statements for the past 3 years. All such financial
statements shall be received by Landlord and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.





26. Landlord Liability. No owner of the Demised Premises, whether or not named
herein, shall have liability hereunder after it ceases to hold title to the
Demised Premises. Neither Landlord nor any officer, director, shareholder,
partner or principal of Landlord, whether disclosed or undisclosed, shall be
under any personal liability with respect to any of the provisions of this
Lease. IN THE EVENT LANDLORD IS IN BREACH OR DEFAULT WITH RESPECT TO LANDLORD'S
OBLIGATIONS OR OTHERWISE UNDER THIS LEASE, TENANT SHALL LOOK SOLELY TO THE
EQUITY OF LANDLORD IN THE BUILDING FOR THE SATISFACTION OF TENANT'S REMEDIES. IT
IS EXPRESSLY UNDERSTOOD AND AGREED THAT LANDLORD'S LIABILITY UNDER THE TERMS,
COVENANTS, CONDITIONS, WARRANTIES AND OBLIGATIONS OF THIS LEASE SHALL IN NO
EVENT EXCEED THE LOSS OF LANDLORD'S EQUITY INTEREST IN THE BUILDING.



27. Notices. Any notice required or permitted to be given or served by either
party to this Lease shall be deemed given when made in writing, and either (i)
personally delivered, (ii) deposited with the United States Postal Service,
postage prepaid, by registered or certified mail, return receipt requested, or
(iii) delivered by licensed overnight delivery service providing proof of
delivery, properly addressed to the address set forth in Section 1(m) (as the
same may be changed by giving written notice of the aforesaid in accordance with
this Section 27). If any notice mailed is properly addressed with appropriate
postage but returned for any reason, such notice shall be deemed to be effective
notice and to be given on the date of mailing.



28. Brokers. Tenant represents and warrants to Landlord that, except for those
parties set forth in Section 1(o) (the "Brokers"), Tenant has not engaged or had
any conversations or negotiations with any broker, finder or other third party
concerning the leasing of the Demised Premises to Tenant who would be entitled
to any commission or fee based on the execution of this Lease. Tenant hereby
further represents and warrants to Landlord that Tenant is not receiving and is
not entitled to receive any rebate, payment or other remuneration, either
directly or indirectly, from the Brokers, and that it is not otherwise sharing
in or entitled to share in any commission or fee paid to the Brokers by Landlord
or any other party in connection with the execution of this Lease, either
directly or indirectly. Tenant hereby indemnifies Landlord against and from any
claims for any brokerage commissions (except those payable to the Brokers, all
of which are payable by Landlord pursuant to a separate agreement) and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys' fees and expenses, for any breach of the
foregoing. The foregoing indemnification shall survive the termination of this
Lease for any reason.



29. Assignment and Subleasing.



(a) Tenant may not assign, mortgage, pledge, encumber or otherwise transfer this
Lease, or any interest hereunder, or sublet the Demised Premises, in whole or in
part, without on each occasion first obtaining the prior express written consent
of Landlord, which consent Landlord shall not unreasonably withhold. Except as
provided in Section 29(b), any change in control of Tenant resulting from a
merger, consolidation, stock transfer or asset sale shall be considered an
assignment or transfer which requires Landlord's prior written consent. For
purposes of this Section 29, by way of example and not limitation, Landlord
shall be deemed to have reasonably withheld consent if Landlord determines (i)
that the prospective assignee or subtenant is not of a financial strength
similar to Tenant as of the Lease Date, (ii) that the prospective assignee or
subtenant has a poor business reputation, (iii) that the proposed use of the
Demised Premises by such prospective assignee or subtenant (including, without
limitation, a use involving the use or handling of Hazardous Substances) will
negatively affect the value or marketability of the Building or the Project or
(iv) that the prospective assignee or subtenant is a current tenant in the
Project or is a bona-fide third-party prospective tenant.



(b) Notwithstanding Section 29(a), provided that there is not an Event of
Default under this Lease which remains uncured, Tenant shall have the right,
upon ten (10) days' prior written notice to Landlord but without Landlord's
prior consent, (i) to sublet all or part of the Demised Premises to any related
corporation or entity which controls Tenant, is controlled by Tenant or is under
common control with Tenant; or (ii) to assign this Lease to a successor
corporation into which or with which Tenant is merged or consolidated or which
acquired substantially all of Tenant's assets and property, provided that such
successor corporation assumes substantially all of the obligations and
liabilities of Tenant (including, without limitation, those obligations of
Tenant arising under this Lease) and, after such transaction, shall have assets,
capitalization, tangible net worth and creditworthiness at least equal to the
assets, capitalization, tangible net worth and creditworthiness of Tenant as of
the Lease Date as determined by generally accepted accounting principles. For
the purpose hereof, (i) "control" shall mean ownership of not less than fifty
percent (50%) of all the voting stock or legal and equitable interest in such
corporation or entity, and (ii) "tangible net worth" shall mean the excess of
the value of tangible assets (i.e. assets excluding those which are intangible
such as goodwill, patents and trademarks) over liabilities. Any sublease or
assignment pursuant to and in compliance with this subsection (b) shall be
referred to herein as a "Related Assignment". With respect to any Related
Assignment, Tenant shall provide in its notice to Landlord such information as
may be reasonably required by Landlord to determine that the requirements of
this subsection (b) have been satisfied.



(c) If Tenant desires to assign this Lease or sublet the Demised Premises or any
part thereof, Tenant shall give Landlord written notice no later than forty-five
(45) days in advance of the proposed effective date of any proposed assignment
or sublease, specifying (i) the name and business of the proposed assignee or
sublessee, (ii) the amount and location of the space within the Demised Premises
proposed to be subleased, (iii) the proposed effective date and duration of the
assignment or subletting and (iv) the proposed rent or consideration to be paid
to Tenant by such assignee or sublessee. Tenant shall promptly supply Landlord
with financial statements and other information as Landlord may reasonably
request to evaluate the proposed assignment or sublease. Landlord shall have a
period of thirty (30) days following receipt of such notice and other
information requested by Landlord within which to notify Tenant in writing that
Landlord elects: (i) to terminate this Lease as to the space so affected as of
the proposed effective date set forth in Tenant's notice, in which event Tenant
shall be relieved of all further obligations hereunder as to such space, except
for obligations under Sections 11 and 28 and all other provisions of this Lease
which expressly survive the termination hereof; or (ii) to permit Tenant to
assign or sublet such space; provided, however, that, if the rent rate agreed
upon between Tenant and its proposed subtenant is greater than the rent rate
that Tenant must pay Landlord hereunder for that portion of the Demised
Premises, or if any consideration shall be promised to or received by Tenant in
connection with such proposed assignment or sublease (in addition to rent), then
one half (1/2) of such excess rent and other consideration (after payment of
brokerage commissions, attorneys' fees and other disbursements reasonably
incurred by Tenant for such assignment and subletting if acceptable evidence of
such disbursements is delivered to Landlord) shall be considered Additional Rent
owed by Tenant to Landlord, and shall be paid by Tenant to Landlord, in the case
of excess rent, in the same manner that Tenant pays Base Rent and, in the case
of any other consideration, within ten (10) business days after receipt thereof
by Tenant; or (iii) to refuse, in Landlord's reasonable discretion (taking into
account all relevant factors including, without limitation, the factors set
forth in the Section 29(a) above), to consent to Tenant's assignment or
subleasing of such space and to continue this Lease in full force and effect as
to the entire Demised Premises. If Landlord should fail to notify Tenant in
writing of such election within the aforesaid thirty (30) day period, Landlord
shall be deemed to have elected option (iii) above. Tenant agrees to reimburse
Landlord for reasonable legal fees and any other reasonable costs incurred by
Landlord in connection with any requested assignment or subletting, and such
payments shall not be deducted from the Additional Rent owed to Landlord
pursuant to subsection (ii) above. Tenant shall deliver to Landlord copies of
all documents executed in connection with any permitted assignment or
subletting, which documents shall be in form and substance reasonably
satisfactory to Landlord and which shall require such assignee to assume
performance of all terms of this Lease on Tenant's part to be performed. The
provisions of this subsection (c) shall not apply to any Related Assignment,
which shall be governed by subsection (b) above.



(d) No acceptance by Landlord of any rent or any other sum of money from any
assignee, sublessee or other category of transferee shall be deemed to
constitute Landlord's consent to any assignment, sublease, or transfer.
Permitted subtenants or assignees shall become liable directly to Landlord for
all obligations of Tenant hereunder, without, however, relieving Tenant of any
of its liability hereunder. No such assignment, subletting, occupancy or
collection shall be deemed the acceptance of the assignee, tenant or occupant,
as Tenant, or a release of Tenant from the further performance by Tenant of
Tenant's obligations under this Lease. Any assignment or sublease consented to
by Landlord shall not relieve Tenant (or its assignee) from obtaining Landlord's
consent to any subsequent assignment or sublease.



30. Termination or Expiration.



(a) No termination of this Lease prior to the normal ending thereof, by lapse of
time or otherwise, shall affect Landlord's right to collect rent for the period
prior to termination thereof.



(b) At the expiration or earlier termination of the Term of this Lease, Tenant
shall surrender the Demised Premises and all improvements, alterations and
additions thereto, and keys therefor to Landlord, clean and neat, and in the
same condition as at the Lease Date (i.e., the condition in existence prior to
Tenant's construction of the Improvements), excepting normal wear and tear,
condemnation and casualty other than that required to be insured against by
Tenant hereunder, it being agreed to by the parties that, (i) no later than
sixty (60) days prior to the expiration of this Lease, Tenant shall deliver to
Landlord an Irrevocable Letter of Credit in an amount reasonably determined by
the Landlord to be sufficient to return the Building to the condition in
existence prior to Tenant's construction of the Improvements (the "Letter of
Credit"; which Letter of Credit shall be added to and become a part of the
Security Deposit, and shall be governed by Section 5 hereof), Landlord hereby
agreeing to make such determination based on the average of at least two (2)
competitive bids from reputable, duly licensed contractors, and to provide
Tenant with such determination, and a copy of such bids, no later than
seventy-five (75) days prior to the expiration of this Lease, and (ii) on or
before the expiration of the Term, Tenant shall remove all Improvements
constructed or installed by Tenant, and shall restore the Demised Premises as
required hereinabove, except that any HVAC equipment, any plumbing upgrades,
electrical wiring, cabling or equipment, and any mechanical equipment comprising
a portion of the Improvements and/or otherwise located in or serving the Demised
Premises of which Landlord notifies Tenant of its desire to have such items
remain on the Demised Premises shall remain in the Demised Premises and not be
removed by Tenant as aforesaid. The Letter of Credit shall (i) be in a form and
from a financial institution acceptable to Landlord, (ii) shall be maintained in
full force and effect throughout the then remaining Term and during the thirty
(30) day period after the later of (a) the Expiration Date or (b) the date that
Tenant delivers possession of the Demised Premises to Landlord, and (iii) shall
serve as additional security for the full and faithful performance by Tenant of
each and every term, covenant and condition of this Lease, including, without
limitation, the restoration obligations contained in this subsection (b). In the
event that, during the period for which the Letter of Credit is to remain in
full force and effect, Tenant fails to deliver to Landlord a renewal of or
replacement to the letter of credit by a date no later than

thirty (30) days prior to its expiration date, Landlord shall have the right to
demand and receive payment in full under the Letter of Credit and to hold the
cash proceeds as a portion of the Security Deposit under this Lease.





(c) If Tenant remains in possession of the Demised Premises after expiration of
the Term, with or without Landlord's acquiescence and without any express
agreement of the parties, Tenant shall be a tenant-at- sufferance at the greater
of (i) one hundred fifty percent (150%) of the then current fair market base
rental value of the Demised Premises or (ii) one hundred fifty percent (150%) of
the Base Rent in effect at the end of the Term. Tenant shall also continue to
pay all other Additional Rent due hereunder, and there shall be no renewal of
this Lease by operation of law. In addition to the foregoing, Tenant shall be
liable for all damages, direct and consequential, incurred by Landlord as a
result of such holdover. No receipt of money by Landlord from Tenant after the
termination of this Lease or Tenant's right of possession of the Demised
Premises shall reinstate, continue or extend the Term or Tenant's right of
possession, but shall be credited to any sums owed by Tenant to Landlord
pursuant to the provisions of this Lease.



31. Intentionally Omitted



32. Late Payments. In the event any installment of rent, inclusive of Base Rent,
or Additional Rent or other sums due hereunder, if any, is not paid (i) within
five (5) days after Tenant's receipt of written notice of such failure to pay on
the first occasion during any twelve (12) month period, or (ii) as and when due
with respect to any subsequent late payments in any twelve (12) month period,
Tenant shall pay an administrative fee (the "Administrative Fee") equal to five
percent (5%) of such past due amount, plus interest on the amount past due at
the lesser of (i) the maximum interest rate allowed by law or (ii) a rate of
fifteen percent (15%) per annum (the "Interest Rate") to defray the additional
expenses incurred by Landlord in processing such payment. The Administrative Fee
is in addition to, and not in lieu of, any of the Landlord's remedies hereunder.



33. Rules and Regulations. Tenant agrees to abide by the rules and regulations
set forth on Exhibit D attached hereto, as well as other rules and regulations
reasonably promulgated by Landlord from time to time, so long as such rules and
regulations are uniformly enforced against all tenants of Landlord in the
Building.



34. Quiet Enjoyment. So long as Tenant has not committed an Event of Default
hereunder, Landlord agrees that Tenant shall have the right to quietly use and
enjoy the Demised Premises for the Term.



35. Miscellaneous.



(a) The parties hereto hereby covenant and agree that Landlord shall receive the
Base Rent, Additional Rent and all other sums payable by Tenant hereinabove
provided as net income from the Demised Premises, without any abatement (except
as set forth in Section 20 and Section 21), reduction, set-off, counterclaim,
defense or deduction whatsoever.



(b) If any clause or provision of this Lease is determined to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby, and that in lieu of such
illegal, invalid or unenforceable clause or provision there shall be substituted
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.



(c) All rights, powers, and privileges conferred hereunder upon the parties
hereto shall be cumulative, but not restrictive to those given by law.



(d) Time is of the essence of this Lease.



(e) No failure of Landlord or Tenant to exercise any power given Landlord or
Tenant hereunder or to insist upon strict compliance by Landlord or Tenant with
its obligations hereunder, and no custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of Landlord's or Tenant's rights
to demand exact compliance with the terms hereof.



(f) This Lease contains the entire agreement of the parties hereto as to the
subject matter of this Lease and no prior representations, inducements, letters
of intent, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force and effect. Any future amendment to this
Lease must be in writing and signed by the parties hereto. The masculine (or
neuter) pronoun, singular number shall include the masculine, feminine and
neuter gender and the singular and plural number.



(g) This contract shall create the relationship of landlord and tenant between
Landlord and Tenant; no estate shall pass out of Landlord; Tenant has a
usufruct, not subject to levy and sale, and not assignable by Tenant except as
expressly set forth herein.



(h) Under no circumstances shall Tenant have the right to record this Lease or a
memorandum thereof.



(i) The captions of this Lease are for convenience only and are not a part of
this Lease, and do not in any way define, limit, describe or amplify the terms
or provisions of this Lease or the scope or intent thereof.



(j) This Lease may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.



(k) This Lease shall be interpreted under the laws of the State where the
Demised Premises are located.



(l) The parties acknowledge that this Lease is the result of negotiations
between the parties, and in construing any ambiguity hereunder no presumption
shall be made in favor of either party. No inference shall be made from any item
which has been stricken from this Lease other than the deletion of such item.



36. Special Stipulations. The Special Stipulations, if any, attached hereto as
Exhibit C, are incorporated herein and made a part hereof, and to the extent of
any conflict between the foregoing provisions and the Special Stipulations, the
Special Stipulations shall govern and control.



37. Lease Date. For purposes of this Lease, the term "Lease Date" shall mean the
later date upon which this Lease is signed by Landlord and Tenant.



38. Authority. If Tenant is not a natural person, Tenant shall cause its
corporate secretary or general partner, as applicable, to execute the
certificate attached hereto as Exhibit E. Tenant is authorized by all required
corporate or partnership action to enter into this Lease and the individual(s)
signing this Lease on behalf of Tenant are each authorized to bind Tenant to its
terms.



39. No Offer Until Executed. The submission of this Lease by Landlord to Tenant
for examination or consideration does not constitute an offer by Landlord to
lease the Demised Premises and this Lease shall become effective, if at all,
only upon the execution and delivery thereof by Landlord and Tenant. Execution
and delivery of this Lease by Tenant to Landlord constitutes an offer to lease
the Demised Premises on the terms contained herein. The offer by Tenant will be
irrevocable until 6:00 p.m. Eastern time for fifteen (15) days after the date of
execution of this Lease by Tenant and delivery to Landlord.



 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands under
seals, the day and year first above written.



 

Date:



 

 

LANDLORD:

THE SHELBY DRIVE CORPORATION, a Florida corporation

 

By:________________________________

Name:

Title:

By:_______________________________

Name:

Title:

 

 

(CORPORATE SEAL)

 

 

Date:



 

TENANT:



Cell Genesys, Inc., a California corporation



 

By:_______________________________

Name:

Title:



By:_______________________________

Name:

Title:



 

 

(CORPORATE SEAL)






--------------------------------------------------------------------------------




ATTESTATION



 

Landlord - Corporation

:





 

STATE OF _________________________ 



COUNTY OF _________________________ 



 

BEFORE ME, a Notary Public in and for said County, personally appeared  
__________________________ and  , known to me to be the person(s) who, as
___________________________________ and ____________________________________,
respectively, of Shelby Drive Corporation, the corporation which executed the
foregoing instrument in its capacity as Landlord, signed the same, and
acknowledged to me that they did so sign said instrument in the name and upon
behalf of said corporation as officers of said corporation, that the same is
their free act and deed as such officers, respectively and they were duly
authorized thereunto by its board of directors; and that the seal affixed to
said instrument is the corporate seal of said corporation.



IN TESTIMONY WHEREOF, I have hereunto subscribed my name, and affixed my
official seal, this ___________ day of _________________, 2001.



 

________________________

Notary Public

My Commission Expires:



________________________

 

Tenant - Corporation

:





 

STATE OF _________________________ 



COUNTY OF _________________________ 



 

BEFORE ME, a Notary Public in and for said County, personally appeared
_______________________  __________________________ and ________________________
, known to me to be the person(s) who, as ___________________________________
and ____________________________________, respectively, of Cell Genesys, Inc.,
the corporation which executed the foregoing instrument in its capacity as
Tenant, signed the same, and acknowledged to me that they did so sign said
instrument in the name and upon behalf of said corporation as officers of said
corporation, that the same is their free act and deed as such officers,
respectively, and they were duly authorized thereunto by its board of directors;
and that the seal affixed to said instrument is the corporate seal of said
corporation.



IN TESTIMONY WHEREOF, I have hereunto subscribed my name, and affixed my
official seal, this ____________day of ________________ , 2001.



 

__________________

Notary Public



My Commission Expires:




--------------------------------------------------------------------------------




LEASE INDEX



 

Section Subject



1 Basic Lease Provisions

2 Demised Premises

3 Term

4 Base Rent

5 Security Deposit

6 Operating Expenses and Additional Rent

7 Use of Demised Premises

8 Insurance

9 Utilities

10 Maintenance and Repairs

11 Tenant's Personal Property; Indemnity

12 Tenant's Fixtures

13 Signs

14 Landlord's Lien

15 Governmental Regulations

16 Environmental Matters

17 Construction of the Work

18 Tenant Alterations and Additions

19 Services by Landlord

20 Fire and Other Casualty

21 Condemnation

22 Tenant's Default

23 Landlord's Right of Entry

24 Lender's Rights

25 Estoppel Certificate and Financial Statement

26 Landlord's Liability

27 Notices

28 Brokers

29 Assignment and Subleasing

30 Termination or Expiration

31 Intentionally omitted

32 Late Payments

33 Rules and Regulations

34 Quiet Enjoyment

35 Miscellaneous

36 Special Stipulations

37 Lease Date

38 Authority

39 No Offer Until Executed

Exhibit "A-1" Demised Premises

Exhibit "A-2" Offer Space

Exhibit "B" Reserved

Exhibit "C" Special Stipulations

Exhibit "D" Rules and Regulations

Exhibit "E" Certificate of Authority

Exhibit "F" Permitted Hazardous Substances

Exhibit "G" Catch Basins






--------------------------------------------------------------------------------




EXHIBIT A-1



Demised Premises




--------------------------------------------------------------------------------




EXHIBIT A-2



Offer Space




--------------------------------------------------------------------------------




EXHIBIT B



Reserved




--------------------------------------------------------------------------------




EXHIBIT C



Special Stipulations

The Special Stipulations set forth herein are hereby incorporated into the body
of the lease to which these Special Stipulations are attached (the "Lease"), and
to the extent of any conflict between these Special Stipulations and the
preceding language, these Special Stipulations shall govern and control.



1. Right of First Offer to Lease. So long as the Lease is in full force and
effect and no Event of Default has occurred and is then continuing and no facts
or circumstances then exist which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default, Landlord hereby grants to
Tenant a right of first offer (the "Right of First Offer") to expand the Demised
Premises to include that 11,875 square foot area labeled on Exhibit A-1 attached
hereto (the "Offer Space") subject to the terms and conditions set forth herein.

(a) Tenant's then current financial condition, as revealed by its most current
financial statements (which shall include quarterly and annual financial
statements, including income statements, balance sheets, and cash flow
statements, as required by Landlord), must demonstrate either that Tenant's net
worth is at least equal to its net worth at the time the Lease was signed; or
that Tenant otherwise meets financial criteria acceptable to Landlord.

(b) The term of the Right of First Offer shall commence on the Lease
Commencement Date and continue throughout the initial Term (the "First Offer
Period"), unless sooner terminated pursuant to the terms hereof.

(c) Subject to the other terms of this Right of First Offer, after any part of
the Offer Space has or will "become available" (as defined herein) for leasing
by Landlord, Landlord shall not, during the term of the Right of First Offer,
lease to a third party that available portion of the Offer Space (the "Available
Offer Space") without first offering Tenant the right to lease such Available
Offer Space as set forth herein.

(i) Space shall be deemed to "become available" when Landlord desires to lease
all or a portion of the Offer Space.

(ii) Notwithstanding subsection c(i) above, Offer Space shall not be deemed to
"become available" if the space is (a) assigned or subleased by the current
tenant of the space; or (b) re-let by the current tenant or permitted subtenant
of the space by renewal, extension, or renegotiation or (c) leased on a
temporary basis for a period of less than twelve (12) months without any right
to extend.

(d) Consistent with subsection (c), Landlord shall not lease any such Available
Offer Space to a third party unless and until Landlord has first offered the
Available Offer Space to Tenant in writing (the "Offer"). The Offer shall
contain (i) a description of the Available Offer Space (which description shall
include the square footage amount and location of such Available Offer Space)
and an attached floor plan that shows the Available Offer Space; (ii) the date
on which Landlord expects the Available Offer Space to become available; (iii)
the base rent for the Available Offer Space; (iv) the increase in Tenant's
Operating Expense Percentage as defined in Section 1(j) of the Lease, (v) and
the term for the Available Offer Space (which shall be no less than the
remainder of the Term of this Lease then in effect). Upon receipt of the Offer,
Tenant shall have the right, for a period of ten (10) calendar days after
receipt of the Offer, to exercise the Right of First Offer by giving Landlord
written notice that Tenant desires to lease the Available Offer Space at the
base rent and upon the special terms and conditions as are contained in the
Offer. If the term of the Available Offer Space expires after the Term of the
Lease, the Term of the Lease shall be extended to be coterminous with the term
of the Available Offer Space and the Annual Base Rent per square foot for the
existing Demised Premises during said extension shall be based upon the greater
of (i) the base rent per square foot for the Available Offer Space or (ii) the
Annual Base Rent per square foot of the Demised Premises for the last year of
the Term. If Tenant has an extension option under this Lease and the Term of
this Lease is deemed extended to be coterminous with the expiration date set
forth in the Offer, then the applicable extension option shall be deemed
exercised for the period of time required to make the Term of this Lease
coterminous with the expiration date of the Offer (and any partial extension
term then remaining shall be subject to the terms and conditions of Special
Stipulation 2), provided that in the event Tenant later exercises the applicable
extension option for the partial extension term then remaining, base rent for
the Available Offer Space previously added to the Demised Premises shall, during
such applicable partial extension term, be based on the greater of (i) the
Prevailing Market Rate (as defined and calculated in Special Stipulation 2(b)),
or (ii) the Base Rental rate for such Available Offer Space in effect
immediately prior to such applicable partial extension term, or (iii) the fixed
Base Rental rate applicable to the original Demised Premises during such partial
extension term.

(e) If, within such ten (10)-day period, Tenant exercises the Right of First
Offer, then Landlord and Tenant shall amend the Lease to include the Available
Offer Space subject to the same terms and conditions as the Lease, as modified
by the terms and conditions of the Offer. If this Lease is guaranteed now or at
anytime in the future, Tenant simultaneously shall deliver to Landlord an
original, signed, and notarized reaffirmation of each Guarantor's personal
guaranty, in form and substance acceptable to Landlord.

(f) If, within such ten (10)-day period, Tenant declines or fails to exercise
the Right of First Offer, Landlord shall then have the right to lease the
Available Offer Space in portions or in its entirety to a third party, unrelated
to and unaffiliated with Landlord, at any time without regard to the
restrictions in this Right of First Offer and on whatever terms and conditions
Landlord may decide in its sole discretion, provided the base rent (as adjusted
to account for any changes in the tenant improvement allowance), additional rent
and any rent concessions are not substantially more favorable to such tenant
than those set forth in the Offer, without again complying with all the
provisions of this Right of First Offer.

(g) If Landlord does lease all or any portion of the Available Offer Space to
such a third party after complying with the terms and conditions of this Right
of First Offer, then the Right of First Offer shall terminate, and Tenant shall
have no further Right of First Offer.

(h) If Landlord desires to lease the Available Offer Space at a base rent rate
substantially less than the base rent rate set forth in the Offer (provided,
that if the base rent rate is at least ninety percent (90%) of the base rent
rate set forth in the Offer, said base rent rate shall be conclusively deemed to
be not substantially less than the base rent set forth in the Offer), or if
Landlord desires to materially alter or modify the special terms and conditions
of the Offer, if any, Landlord shall be required to present the altered or
modified Offer to Tenant pursuant to this Right of First Offer, in the same
manner that the original Offer was submitted to Tenant.

(i) This Right of First Offer is personal to Cell Genesys, Inc., a California
corporation, and shall become null and void upon the occurrence of an assignment
of Tenant's interest in the Lease (other than as a result of an assignment which
constitutes a Related Assignment in accordance with Section 29(b) of the Lease)
or a sublet of all or a part of the Demised Premises.

(j) This Right of First Offer shall be null and void if Tenant is a holdover
Tenant pursuant to Section 30(c) of the Lease at the time Landlord is required
to notify Tenant of the Offer or at the time Tenant exercises its Right of First
Offer.



 

2. Option to Extend Term.

(a) Landlord hereby grants to Tenant two (2) consecutive options to extend the
Term for a period of five (5) years, each such option to be exercised by Tenant
giving written notice of its exercise to Landlord in the manner provided in this
Lease at least one hundred eighty (180) days prior to (but not more than two
hundred ten (210) days prior to) the expiration of the Term, as it may have been
previously extended. No extension option may be exercised by Tenant if an Event
of Default has occurred and is then continuing or any facts or circumstances
then exist which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default either at the time of exercise of the
option or at the time the applicable Term would otherwise have expired if the
applicable option had not been exercised.

(b) If Tenant exercises its option[s] to extend the Term, Landlord shall, within
thirty (30) days after the receipt of Tenant's notice of exercise, notify Tenant
in writing of Landlord's reasonable determination of the Base Rent for the
Demised Premises (including any space added thereto pursuant to Special
Stipulation 1), which amount shall be based on the greater of (i) the market
rate for such space or (ii) the Annual Base Rent rate in effect during the last
year of the Term. Tenant shall have thirty (30) days from its receipt of
Landlord's notice to notify Landlord in writing that Tenant does not agree with
Landlord's determination of the Base Rent and that Tenant elects to determine
the Prevailing Market Rate (as defined and calculated below). If Tenant does not
notify Landlord of such election within thirty (30) days of its receipt of
Landlord's notice, Base Rent for the Demised Premises for the applicable
extended term shall be the Base Rent set forth in Landlord's notice to Tenant.
The phrase "Prevailing Market Rate" shall mean the then prevailing market rate
for base minimum rental calculated on a per square foot basis for leases
covering buildings comparable to the Building (as adjusted for any variances
between such buildings and the Building) located in the area of Memphis,
Tennessee (hereinafter referred to as the "Market Area"). The Prevailing Market
Rate shall be determined by an appraisal procedure as follows:

In the event that Tenant notifies Landlord that Tenant disagrees with Landlord's
determination of the market rate and that Tenant elects to determine the
Prevailing Market Rate, then Tenant shall specify, in such notice to Landlord,
Tenant's selection of a real estate appraiser who shall act on Tenant's behalf
in determining the Prevailing Market Rate. Within twenty (20) days after
Landlord's receipt of Tenant's selection of a real estate appraiser, Landlord,
by written notice to Tenant, shall designate a real estate appraiser, who shall
act on Landlord's behalf in the determination of the Prevailing Market Rate.
Within twenty (20) days of the selection of Landlord's appraiser, the two (2)
appraisers shall render a joint written determination of the Prevailing Market
Rate, which determination shall take into consideration any differences between
the Building and those buildings comparable to the Building located in the
Market Area, including without limitation age, location, setting and type of
building. If the two (2) appraisers are unable to agree upon a joint written
determination within said twenty (20) day period, the two appraisers shall
select a third appraiser within such twenty (20) day period. Within twenty (20)
days after the appointment of the third appraiser, the third appraiser shall
render a written determination of the Prevailing Market Rate by selecting,
without change, the determination of one (1) of the original appraisers as to
the Prevailing Market Rate and such determination shall be final, conclusive and
binding. All appraisers selected in accordance with this subparagraph shall have
at least ten (10) years prior experience in the commercial leasing market of the
Market Area and shall be members of the American Institute of Real Estate
Appraisers or similar professional organization. If either Landlord or Tenant
fails or refuses to select an appraiser, the other appraiser shall alone
determine the Prevailing Market Rate. Landlord and Tenant agree that they shall
be bound by the determination of Prevailing Market Rate pursuant to this
paragraph. Landlord shall bear the fee and expenses of its appraiser; Tenant
shall bear the fee and expenses of its appraiser; and Landlord and Tenant shall
share equally the fee and expenses of the third appraiser, if any.

Notwithstanding anything to the contrary contained herein, in the event the
Prevailing Market Rate as determined herein is less than the Annual Base Rent in
effect during the last year of the Term, the Base Rent during the applicable
extension Term shall equal the Annual Base Rent in effect during the last year
of the Term.

(c) Except for the Base Rent, which shall be determined as set forth in
subparagraph (b) above, leasing of the Demised Premises by Tenant for the
applicable extended term shall be subject to all of the same terms and
conditions set forth in this Lease, including Tenant's obligation to pay
Tenant's share of Operating Expenses as provided in this Lease; provided,
however, that any improvement allowances, termination rights, rent abatements or
other concessions applicable to the Demised Premises during the initial Term
shall not be applicable during any such extended term, nor shall Tenant have any
additional extension options unless expressly provided for in this Lease.
Landlord and Tenant shall enter into an amendment to this Lease to evidence
Tenant's exercise of its renewal option. If this Lease is guaranteed, it shall
be a condition of Landlord's granting the renewal that Tenant deliver to
Landlord a reaffirmation of the guaranty in which the guarantor acknowledges
Tenant's exercise of its renewal option and reaffirms that the guaranty is in
full force and effect and applies to said renewal.

3. Limited Environmental Indemnity. Landlord shall indemnify Tenant and hold
Tenant harmless from and against any and all expenses, losses and liabilities
actually suffered by Tenant (with the exception of any and all consequential
damages, including but not limited to the loss of use of the Demised Premises,
lost profits and loss of business, and those expenses, losses, and liabilities
arising from Tenant's own negligence or willful act) as a result of a
governmental authority having jurisdiction ordering a cleanup, removal or other
remediation by Tenant of any Hazardous Substances located in or about the catch
basins located within the Demised Premises and used by the previous tenant
thereof (one such catch basin being located in the northwest corner of the
warehouse portion of the Demised Premises between two dock doors, and the other
being located along the sewer line on the south side of the Demised Premises and
adjacent to the center column, as shown and identified as Area #1 and Area #2,
respectively, on Exhibit G attached hereto and incorporated herein), but only
with respect to any such Hazardous Substances located therein or thereabout as
of the Lease Date.




--------------------------------------------------------------------------------




EXHIBIT D



Rules And Regulations

 

These Rules and Regulations have been adopted by Landlord for the mutual benefit
and protection of all the tenants of the Building in order to insure the safety,
care and cleanliness of the Building and the preservation of order therein.



1. The sidewalks shall not be obstructed or used for any purpose other than
ingress and egress. No tenant and no employees of any tenant shall go upon the
roof of the Building without the consent of Landlord.



2. No awnings or other projections shall be attached to the outside walls of the
Building.



3. The plumbing fixtures shall not be used for any purpose other than those for
which they were constructed, and no sweepings, rubbish, rags or other
substances, including Hazardous Substances, shall be thrown therein.



4. No tenant shall cause or permit any objectionable or offensive odors to be
emitted from the Demised Premises.



5. The Demised Premises shall not be used for lodging or sleeping or for any
immoral or illegal purposes.



6. No tenant shall make, or permit to be made any unseemly or disturbing noises,
sounds or vibrations or disturb or interfere with tenants of this or neighboring
buildings or premises or those having business with them.



7. Each tenant must, upon the termination of this tenancy, return to the
Landlord all keys of stores, offices, and rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys so
furnished, such tenant shall pay to the Landlord the cost of replacing the same
or of changing the lock or locks opened by such lost key if Landlord shall deem
it necessary to make such change.



8. Canvassing, soliciting and peddling in the Building and the Project are
prohibited and each tenant shall cooperate to prevent such activity.



9. Landlord will direct electricians as to where and how telephone or telegraph
wires are to be introduced. No boring or cutting for wires or stringing of wires
will be allowed without written consent of Landlord. The location of telephones,
call boxes and other office equipment affixed to the Demised Premises shall be
subject to the approval of Landlord.



10. Parking spaces associated with the Building are intended for the exclusive
use of passenger automobiles. Except for intermittent deliveries, no vehicles
other than passenger automobiles may be parked in a parking space without the
express written permission of Landlord. Trucks and tractor trailers may only be
parked at designated areas of the Building. Trucks and tractor trailers shall
not block access to the Building.



11. No tenant shall use any area within the Project for storage purposes other
than the interior of the Demised Premises.






--------------------------------------------------------------------------------




EXHIBIT E



CERTIFICATE OF AUTHORITY

CORPORATION

The undersigned, Secretary of Cell Genesys, Inc., a California corporation
("Tenant"), hereby certifies as follows to Shelby Drive Corporation, a Florida
corporation ("Landlord"), in connection with Tenant's proposed lease of premises
in Building M, at Southpark, Shelby County, Tennessee (the "Premises"):



1. Tenant is duly organized, validly existing and in good standing under the
laws of the State of California, and duly qualified to do business in the State
of Tennessee.



2. That the following named persons, acting individually, are each authorized
and empowered to negotiate and execute, on behalf of Tenant, a lease of the
Premises and that the signature opposite the name of each individual is an
authentic signature:



____________________

____________________

____________________

(name)

(title)

(signature)

____________________

____________________

____________________

(name)

(title)

(signature)

____________________

____________________

____________________

(name)

(title)

(signature)



3. That the foregoing authority was conferred upon the person(s) named above by
the Board of Directors of Tenant, at a duly convened meeting held _____________,
2001.

 

________________________________

Secretary

[CORPORATE SEAL]




--------------------------------------------------------------------------------




EXHIBIT F



PERMITTED HAZARDOUS SUBSTANCES






--------------------------------------------------------------------------------




EXHIBIT G



CATCH BASINS




--------------------------------------------------------------------------------


